Citation Nr: 1203220	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from December 1952 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service. 

2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a January 2008 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claims for service connection for hearing loss and tinnitus.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993). 

II.  Analysis of Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.   38 C.F.R. 
§ 3.303(d)  (2011). 

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247   (1999). 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

The Veteran claims service connection for hearing loss and tinnitus secondary to noise exposure in his service occupation as a Morse code operator.

As previously indicated, the Veteran had active duty service from December 1952 to September 1955.  The November 1952 enlistment examination noted normal drums and hearing.  The report noted 15/15 on whispered and spoken voice tests.  Service treatment records show that the Veteran was seen in sick call in June 1954 with complaint if pain in the left ear.  The Veteran reported chronic trouble with the ear all of his life, particularly associated with colds.  Records show that the Veteran was treated with ear drops.  No other complaints regarding the ears were noted in service.  The report of the Veteran's separation examination noted whispered and spoken voice tests of 15/15 in both ears.  

The Veteran had a VA examination in March 2008.  The examination report noted that the claims file was not available at the time of the examination.  The Veteran's chief complaint was a progressive decrease in hearing.  His pertinent service history included working as a Morse code interceptor.  Military noise exposures included firing range and Morse code through head phones.  Occupational noise exposures included working as a police officer and a special agent with U.S. Customs (jet engines).  The Veteran had recreational noise exposure of target shooting without hearing protection.  

Audiometric examination revealed bilateral hearing loss as defined by § 3.385.  The VA examiner diagnosed slightly asymmetrical mild to profound sensorineural hearing loss, with a conductive component at 250-500 Hertz right.  The examiner indicated that an opinion regarding the etiology of the Veteran's hearing loss could not be reached without resort to speculation. 

In March 2008, the examiner reviewed the claims file and provided an addendum opinion.  The examiner noted that the DD 214 showed that the Veteran's primary duty was Morse code interceptor.  The examiner noted that service medical records show entrance and separation exam by Whispered Voice Test, and therefore, the presence or absence of hearing loss prior to or during military service cannot be determined.  The examiner noted that the Veteran had a history of chronic trouble with pain in his ears all of his life.  The examiner stated that, based upon the Veteran's history of occupational noise exposure, the increased likelihood of 
age-related hearing loss, a lifelong history of ear pain and the lack of specific audiometric information, hearing loss and tinnitus are less likely than not due to military noise exposure.  

In February 2009, the Veteran submitted an opinion from a private physician, Dr. R.R., M.D.  Dr. R.R. stated that the Veteran suffers from bilateral high-frequency hearing loss that was documented on an audiogram performed on October 19, 2007.  

Dr. R.R. noted that the Veteran was enlisted in the U.S. Army as a Morse code interceptor from December 1952 to September 1955.  Dr. R.R. indicated that those records were reviewed.  Dr. R.R. stated that he reviewed the records supplied in detail.  He noted that the Veteran's entrance examination in November 1952 reported that his ears were normal, in particular, the eardrums and hearing were "okay."  In June 1954, the Veteran presented with acute onset of pain in his left ear.  He reported "chronic trouble with the ear all his life, particularly associated with colds."  It was noted that there were other times when the Veteran presented with respiratory infections.  In April 1954, he presented with what appeared to be an upper and lower respiratory infection; there was no mention of trouble or pain in his ears.  In June 1954, he once again presented with a cold.  There was no mention of pain or trouble with his ears.  In July 1954, he presented with a cold involving his throat and nose.  Again, he was treated with an antibiotic and there was no indication of pain or trouble with his ear.  On June 4, 1955, he once again presented with cold and cough.  He was treated for an upper and lower respiratory infection, but there was no report of pain or trouble with his ears.   

Dr. R.R. summarized that, on the entrance examination, the Veteran's eardrums and hearing were noted as okay.  On one occasion, the Veteran reported chronic trouble with his left ear all his life, associated with colds.  On one occasion, he was felt to have an infection in his left ear.  There were four other occasions when the Veteran presented with respiratory infections, and there was no mention of pain or objective abnormality in either ear.   The audiogram showed equal high-frequency hearing loss in both ears, not just the left ear.  Dr. R.R. opined that, based on the above information, it is very reasonable to assume that the Veteran's bilateral hearing loss is due at least in part to his assigned activities in military service.  

The Board finds that the evidence is at least in equipoise with respect to whether current hearing loss and tinnitus disabilities are related to service.  Dr. R.R opined that the Veteran's current hearing loss is related to service.  The opinion was based upon a review of the claims file, and Dr. R.R. provided a detailed rationale and sound reasoning for the opinion.  The Board finds no basis upon which to favor the opinion of  the VA examiner over the opinion provided by Dr. R.R.  While Dr. R.R.'s opinion did not specifically address the etiology of the Veteran's tinnitus disability, in light of the positive nexus for hearing loss, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's current tinnitus is related to service.  Accordingly, in light of the foregoing, service connection for bilateral hearing loss and tinnitus is granted.










ORDER


Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


